   Case 3:19-cv-00473-REP Document 1 Filed 06/26/19 Page 1 of 5 PageID# 16



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             (Richmond Division)
                                         )
CINDY F ARNOR,                           )
                                         )
     Plaintiff,                          )
                                         )
V.                                       )
                                         )       Civil Action No. 3:19-cv-00473-REP
HARSHETH UMA SHANKAR,                    )
                                         )
CROWN RIB, LLC.,                         )
                                         )
and                                      )
                                         )
ASBURY AUTOMOTIVE                        )
NORTH CAROLINA, LLC                      )
                                         )
     Defendants.                         )

                                    NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, Defendants Harsheth Uma Shankar,

Crown Rib, LLC and Asbury Automotive North Carolina, LLC (hereinafter collectively referred

to as "Defendants"), remove this action from the Circuit Court of the City of Richmond, to the

U.S. District Court for the Eastern District of Virginia, Richmond Division. Removal is proper

because: (i) this Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332; (ii)

Defendants' notice of removal is filed within 30 days after receipt by Defendants of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable pursuant to 28 U.S.C. § 1446(b)(3); and (iii)

Defendants' notice of removal is filed within one year after commencement of the action, pursuant

to 28 U.S.C. § 1446(c)(l).
Case 3:19-cv-00473-REP Document 1 Filed 06/26/19 Page 2 of 5 PageID# 17
Case 3:19-cv-00473-REP Document 1 Filed 06/26/19 Page 3 of 5 PageID# 18
Case 3:19-cv-00473-REP Document 1 Filed 06/26/19 Page 4 of 5 PageID# 19
Case 3:19-cv-00473-REP Document 1 Filed 06/26/19 Page 5 of 5 PageID# 20
